HOUCK, J.
Suit was brought in the Cuyahoga Common Pleas by the University Club against Ralph C. McBride, County Treasurer, for the recovery of taxes claimed to have been illegally collected for the year, 1924, said action being instituted by favor of 12075 GC.
Defendant filed a demurrer on the ground that the allegations did not state facts sufficient to constitute a cause of action and said demurrer was sustained.
Defendant relied upon 5609 and 5610 GC., which sections provided, as was claimed, that before plaintiff is entitled to the relief prayed for, such a claimant, under the law, is required to file with the taxing officers as required by said statutory provisions, complaint against any valuation or assessment of property and that such is a condition precedent to maintaining such suit.
The trial court did not err in sustaining the demurrer, and the case of Hammond, Treas. v. Winder, Rec., 112 OS. 158 is decisive of the facts and law raised in the instant case.
Judgment affirmed.
(Shields, PJ., and Lemert, J„ concur).